Citation Nr: 0913419	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1965 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Veteran appeared at a Travel Board Hearing before the 
undersigned in December 2008.  A transcript is associated 
with the claims file.  


FINDINGS OF FACT

1.  The Veteran 's original claim for service connection for 
PTSD was denied be a September 1992 RO decision, which was 
not appealed and became final.  

2.  Evidence received since the last final decision of record 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for PTSD; the 
evidence raises a reasonable possibility of substantiating 
the claim.  

3.  The psychiatric evidence of record is at least in 
equipoise in showing that the Veteran meets the diagnostic 
criteria for a current diagnosis of PTSD

4.  The diagnosis of PTSD is based, in part, upon alleged in-
service combat or combat like stressors during naval service 
in Vietnam.

5.  While combat duty has not been confirmed, the evidence is 
at least in equipoise in showing that the Veteran was exposed 
to weaponry fire while on active duty in Vietnam while aboard 
the USS Newport News.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

2.  With application of the doctrine of reasonable doubt, 
service connection for PTSD is warranted. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).





Analysis-New and Material Evidence

The Veteran's original claim for service connection for PTSD 
was denied by a September 1992 RO decision on the grounds 
that there was no confirmed current diagnosis of PTSD in the 
record.  He has filed his claim to reopen contending, in 
essence, that he has a diagnosis of PTSD linked to in-service 
combat duty while in Vietnam.  

The RO reopened the claim and denied service connection for 
PTSD on the merits.  This action notwithstanding, the Board 
must evaluate every petition to reopen a previously denied 
claim in its own right before proceeding to a discussion of 
the merits of the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The additional evidence in question includes psychiatric 
evidence of a current diagnosis of PTSD and a competent 
opinion that links such to service.  Specifically, following 
a March 2002 VA psychiatrist examination, the examiner 
indicated that the Veteran had PTSD and the disorder was 
related to his alleged combat duty in Vietnam.  A subsequent 
VA examination, dated in April 2005, determined that the 
Veteran only had PTSD by history and that he did not show 
current signs of the disorder.  A personality disorder was 
assessed at that time.  Following this diagnosis, the 
Veteran's treating VA psychiatrist (who had entered the March 
2002 opinion) drafted an addendum report, dated in June 2005, 
which reiterated that the Veteran had PTSD due to combat 
service.  

The diagnosis of PTSD is new as it was not of record at the 
time of the 1992 denial.  It is most certainly material, as 
the chief reason for the RO's 1992 denial was that a 
diagnosis of PTSD had not been made.  Thus, the new diagnosis 
alone relates to a previously unestablished fact that is 
necessary to substantiate the underlying claim.  See 
38 C.F.R. § 3.156.  As new and material evidence has been 
submitted, the claim for entitlement to service connection is 
reopened.  



Analysis-Service Connection

The Veteran contends that his service aboard USS Newport 
News, a heavy cruiser, in the waters off of Vietnam caused 
him to be exposed to combat operations.  He contends that his 
ship entered Vietnamese territorial waters and inland 
waterways of the Mekong Delta and that the ship gave gunnery 
support to combat operations on the ground involving forces 
of the United States and her allies.  He mentions that in 
addition to firing on the enemy, he received word that his 
ship had caused friendly casualties (South Korean) as a 
result of misguided gun coordinates.  

Regarding a diagnosis of PTSD, while the competent evidence 
is conflicting, the Board finds that such evidence is at 
least in equipoise as to whether the Veteran meets the 
diagnostic criteria for PTSD.  As noted above, a March 2002 
psychiatric examination resulted in a firm diagnosis of PTSD 
(along with a bipolar disorder).  A subsequent VA examination 
in April 2005 determined that the Veteran's affliction was a 
personality disorder, and that he did not meet the current 
diagnostic criteria for PTSD.  Such evidence is more relevant 
to the question of a current diagnosis but the psychiatrist 
who had entered the March 2002 opinion authored an addendum 
in which the diagnosis of PTSD, related to alleged combat, 
was confirmed.  The Board recognizes that the initial 2002 
evaluation was not based on as comprehensive an examination 
as the April 2005 VA opinion from a psychologist.  The 
addendum opinion, however, authored after the April 
examination, is the most current diagnosis of record and it 
is based on an ongoing clinician-patient relationship between 
the Veteran and his treating psychiatrist.  Under these 
circumstances, the positive and negative evidence is at least 
of equal weight on this question of a current diagnosis.  
With application of the doctrine of reasonable doubt, the 
Board finds that there is sufficient competent evidence to 
show a current diagnosis of PTSD.  38 C.F.R. § 3.304(f); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    

As a diagnosis of PTSD is established, and as the disorder 
has been linked to alleged in-service combat, the final 
element of the claim is whether the Veteran had combat duty 
and, if not, whether there is sufficient evidence that 
verifies any of his claimed in-service stressors that have 
been associated with his PTSD.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The service personnel records do not show that the Veteran 
received any medal or decoration evincing combat duty (e.g. 
Purple Heart, Silver Star, Combat Action Ribbon, Navy 
Cross.).  His military occupational specialty (MOS) was 
noncombat.   However, as explained below, the evidence does 
confirm an in-service stressor upon which a diagnosis of PTSD 
has been based.

The Veteran contends that his ship fired upon the Vietnamese 
coast and that during one of these firings there were 
friendly casualties.  He asserts that he participated in the 
firing of the ship's guns against enemy targets, and that the 
knowledge that the shells were causing loss of life caused 
him to have psychiatric symptoms, to include anxiety.  In 
support of his claim, the Veteran has submitted his naval 
personnel records, which confirm that his ship entered 
Vietnamese territorial waters and provided gunfire support 
for land-based units of the United States Marine Corps, 
United States Army, Army of the Republic of Vietnam (ARVN), 
and forces of the Republic of Korea.  Of note, is that the 
ship, in January 1969, supported an amphibious landing 
assault in OPERATION BOLD MARINER.  

While there is nothing to confirm that Korean soldiers were 
killed as the Veteran reported, it is clear that his ship 
engaged the enemy in support of U.S. and other friendly 
forces.  The Navy records clearly show that Newport News 
entered Vietnamese waters and fired her guns at enemy targets 
ashore with intent to destroy enemy personnel and 
infrastructure.  The VA psychiatrist who diagnosed PTSD 
essentially linked the Veteran's PTSD to these engagements.  
While not directly on point, it is pertinent to note that in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997)), the Court of Appeals for 
Veterans Claims found that, with respect to a claim that a 
veteran was subjected to weaponry fire in a combat zone, it 
is sufficient for the veteran to have been in proximity to 
the event, with the verification of every detail of 
involvement not being necessary.  In view of the foregoing, 
the Board finds that it is at least as likely as not that the 
Veteran was exposed to weaponry fire and as such, his 
diagnosis of PTSD was based, in part, upon a verified in-
service stressor.  38 C.F.R. §§ 3.102, 3.304(f); Cohen, 
Moreau, Dizoglio, Doran, supra.   

The Board determines that the Veteran has a diagnosis of PTSD 
that is related to a verified in-service stressor.  Thus, 
service connection for PTSD is warranted.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD; the claim to 
reopen is granted.  

Entitlement to service connection for PTSD is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


